Citation Nr: 0313667	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO).  

Procedural history

The veteran had active service from May 4, 1976 to February 
11, 1977. 

In September 1998, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
[also characterized as a nervous condition and mental 
illness].  In a December 1998 rating decision, the RO denied 
the claim.  The veteran disagreed with the December 1998 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in July 1999.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in October 2000.  
The transcript of the hearing has been associated with the 
veteran's claims folder.  In November 2000, the Board 
remanded this issue for further evidentiary development.  
After the requested development was accomplished, the RO 
issued a supplemental statement of the case (SSOC) in March 
2003 which continued the previous denial.  


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
claimed psychiatric disorder is causally related to his 
military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or as a result of 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a psychiatric disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As discussed above, the concept of a (not) well-grounded 
claim has been eliminated. The current standard of review for 
all claims is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's November 
2000 remand, by the remand itself, by the December 1998 
rating decision, by the June 1999 statement of the case 
(SOC), and by the October 2001 SSOC of the pertinent law and 
regulations and of the need to submit additional evidence in 
support of his claim.  

In November 1998, upon receipt of the veteran's claim, the RO 
sent the veteran a letter requesting additional evidence to 
support his claim.  The RO identified evidence that would be 
beneficial and notified the veteran that he was responsible 
to obtain it.  While this letter was sent prior to enactment 
of the VCAA and did not reflect the current requirements with 
respect to duty to assist, the Board notes that the RO again 
wrote the veteran in May 2001 and requested that he identify 
any additional medical evidence not previously submitted.  In 
that letter, the RO notified the veteran that, if he provided 
adequate identifying information, the RO would assist him in 
obtaining the evidence.

More significantly, a letter was sent to the veteran in March 
2003, with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the March 2003 letter as to what evidence 
he was required to provide and what evidence VA would attempt 
to obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. 

The Board notes that the VCAA notification letter sent to the 
veteran in March 2003 essentially complied with the recent 
holding of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That case 
held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent 
that it provides a claimant "not less than 30 days" to 
respond to a VCAA notification letter sent by the Board 
because it is contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  The Board 
notes that, even though the letter did request a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO obtained the veteran's service medical 
records, as well as pertinent VA treatment records from the 
Tuscaloosa, Alabama VAMC prior to adjudicating his claim.  In 
November 2000, the Board remanded the case to obtain 
additional VA treatment records from the Birmingham, Alabama 
VAMC, which had been identified by the veteran, and to obtain 
his Social Security Administration (SSA) records.  The RO 
wrote the veteran in May 2001 and requested that he identify 
any additional medical evidence not previously submitted.  
The veteran did not respond. 

The RO made repeated efforts to obtain the veteran's SSA 
records.  The RO wrote to SSA in May 2001 and requested the 
records used in the veteran's disability determination.  In 
May 2001, SSA replied that the veteran was not entitled to 
disability benefits and that the RO should contact the 
district office for his records.  The RO contacted the 
district office in Birmingham, Alabama, in July 2001 and 
requested the records.  The Birmingham office replied, 
providing an address for the storage facility in Wilkes-
Barre, Pennsylvania.  The RO wrote to that facility in August 
2001 and requested the records.  They responded by phone that 
they could not release the records to the RO, but could only 
release them to the local SSA office, who could transfer them 
to the RO.  In March 2002, the RO wrote to the Montgomery, 
Alabama office and requested that they obtain the records 
from the storage facility.  In March 2003, the RO contacted 
the Montgomery, Alabama office by telephone to follow up on 
the request.  That office notified the RO that the veteran's 
records could not be located at the storage facility and that 
they might have been misfiled or destroyed by mistake.
 
 In short, it appears that the Board's remand instructions 
have been complied with to the extent possible and that all 
available relevant evidence has been obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The veteran 
was informed of his right to a hearing and was presented 
several options for presenting personal testimony.  He 
requested a Travel Board hearing, he presented personal 
testimony before the undersigned Veterans Law Judge in 
October 2000.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2002); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Chronicity and continuity

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be substantiated if (1) the condition is noted during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a psychiatric disorder was not incurred as a 
result of any incident of military service.

The veteran has been diagnosed with major depression, 
schizophrenia and schizoaffective disorder.  Accordingly, the 
first Hickson element is conceded.  

The Board observes in passing that a February 2001 inpatient 
treatment report shows a diagnosis of personality disorder 
not otherwise specified.  Governing regulations provide that 
personality disorders are not diseases within the meaning of 
applicable legislation providing for payment of VA disability 
compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2002); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  

In addition, the medical records reveal a long history of 
polysubstance abuse.  Service connection may not be granted 
for alcohol and drug abuse.  
See 38 U.S.C.A. § 105 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.1(n), 3.301 (1998); see also VAOPGPREC 2-97 (January 16, 
1997).  Moreover, section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351 prohibits, effective for claims filed 
after October 31, 1990, the payment of compensation for a 
disability that is the result of a veteran's own alcohol or 
drug abuse.

Concerning Hickson element (2), the veteran's primary 
contention is, as stated during the October 2000 hearing, 
that he was prescribed some Robitussin DM (r) for a cold and 
after taking it, he suffered an allergic reaction and began 
to feel dizzy.  For reasons the veteran did not make clear, 
he was placed under barracks arrest for two days and had a 
guard posted outside his door.  The veteran further stated 
that after he returned to duty, he was never the same.  He 
had difficulty performing the tasks required of him and he 
could not pass a single test.  

The Board can identify nothing in the record to substantiate 
this account.  The veteran's service medical records do not 
reflect treatment for psychiatric symptoms or complaints at 
any time during service.  While they show a complaint of a 
persistent cough, there is no record of an allergic reaction 
to Robitussin or of the barracks arrest described by the 
veteran.  

The examination conducted at separation from service in 
January 1977 showed normal psychiatric findings.  In the 
accompanying report of medical history, the veteran reported 
a history of nervous trouble.  However, he did not specify 
the nature of his reported nervous trouble and he reported no 
history of depression, excessive worry or suicide attempts.  
During his October 2000 hearing, the veteran indicated that 
he was scared, nervous, shaking and aggravated when he 
completed the form.   

The first evidence showing treatment of psychiatric symptoms 
comes from an October 1990 hospital summary, 13 years after 
separation from service.  The veteran reported that he had a 
history of depression since age 14, but stated that he was 
never treated for it.  The veteran admitted to weekly use of 
crack cocaine and weekend alcohol use.  Diagnoses treated 
included schizoaffective illness, episodic alcohol abuse and 
crack cocaine abuse/dependence.  The veteran filed his 
initial claim of entitlement to service connection for a 
psychiatric disability in September 1998.    

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In the absence of any competent medical evidence of a 
psychiatric disorder in service or for 13 years after 
service, the Board does not find the veteran's uncorroborated 
report of a history of nervous trouble on his separation 
examination as persuasive evidence of the existence of a 
psychiatric disorder in service or within one year after 
service.  To the extent that the veteran is attempting to 
establish that he had a psychiatric disability during 
service, it is now well established that as a lay person 
without medical training the veteran is not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions]..  

Accordingly, because the evidence does not show diagnosis or 
notation of a psychiatric disorder in service or within a 
year following service, the second Hickson element is not 
satisfied. 

With respect to the third element, medical nexus, the Board 
can identify no competent medical evidence that purports to 
relate the veteran's current psychiatric disorder to an 
incident of service.  The veteran was treated for psychiatric 
complaints beginning in October 1990, and on various 
occasions in 1992, 1994, 1998 and 2001.  However, none of the 
pertinent evidence includes a statement or etiology opinion 
that would support the veteran's asserted relationship 
between his psychiatric disorder and his use of Robitussin, 
or any other incident of service.  

The only nexus opinion of record is against the veteran's 
claim.  In a February 2001 hospitalization report, the 
examiner diagnosed schizoaffective disorder and found that it 
was related to substance abuse.  The Board again notes that 
the law precludes compensation for alcohol and drug abuse and 
secondary disabilities that result from primary alcohol or 
drug abuse.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301 (2002); see also VAOPGPREC 2-97 (January 16, 
1997) and Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The primary evidence in support of the veteran's claim comes 
from his own contentions.  As stated above, as a lay person, 
he is not competent to render a medical opinion pertaining to 
matters such as diagnosis or etiology.  See Espiritu, 
2 Vet. App. at 494-5.  

In conclusion, the Board finds that in the absence of 
competent medical evidence establishing the onset of a 
psychiatric disorder in service or within a year after 
service, and in the absence of any competent medical evidence 
that purports to relate the veteran's current psychiatric 
disorder to service, a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

